—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 1998, which, inter alla, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a store clerk, admitted to his employer that he lit a piece of paper on fire while on company premises. He was thereafter discharged. The Unemployment Insurance Appeal Board found, inter alla, that claimant was disqualified from receiving unemployment benefits because he lost his employment due to misconduct. It is well established that “ ‘[flailing to comply with the employer’s established policies and procedures and acting in a manner contrary to the employer’s best interests [can] constitute disqualifying misconduct’ ” (Matter of Williams [Commissioner of Labor], 257 AD2d 881, *747quoting Matter of Rothman [Sweeney], 242 AD2d 818). Claimant’s argument that the employer’s witnesses made untrue statements raised an issue of credibility properly resolved by the Board (see, Matter of Wayne [Commissioner of Labor], 261 AD2d 768). Claimant’s remaining contentions, including his claim of partiality on the part of the Administrative Law Judge, have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Spain and Graífeo, JJ., concur. Ordered that the decision is affirmed, without costs.